The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 2 is objected to because of the following informalities:  there is no need for the colon in Line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a cutting insert in the nth segment of the one of the spiral grooves partially overlaps, and does not completely overlap, a cutting insert in a first segment of an adjacent spiral groove of the plurality of spiral grooves.”  The claim already sets forth antecedent basis for the cutting inserts such that referring to “a cutting insert” creates a lack of clarity of whether it is part of the cutting inserts previously mentioned or a new and additional insert.  The same applies to the recitation to “a first segment.”  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Long, II et al. (US Pub. No. 2005/0084341 A1) in view of Choi et al. (US Pub. No. 2012/0070242 A1) and Hatta (US Patent No. 8,419,319 B2).
(Claim 1) Long, II et al. (“Long”) discloses an indexable rotary cutting tool (Figs. 1-8).  The cutting tool includes a substantially cylindrical tool body (12) having a rotational axis (20); and cutting inserts (2) mounted on the tool body (12).  The tool body (12) has a peripheral surface (14) provided with a plurality of spiral grooves (Figs. 1-8; ¶ 0022) in which a plurality of insert seats (16) is formed.  The cutting inserts (2) are removably arranged on the insert seats (16).  When positions of the cutting inserts (2) arranged in each of the spiral grooves are defined as a first segment to an nth segment, where n is an integer of 2 or higher, from a leading end surface (surface furthest from keyway) side to a base end surface (side including the keyway) side of the tool body (Figs. 1-8).  As viewed from the leading end surface side of the tool body (Figs. 2, 6), all of the angles, β1, ... βm, where m is an integer of 2 or higher, between lines connecting the rotational axis (20) and the cutting inserts (2) in the first segments of the respective spiral grooves are different from each other (¶ 0024).  As viewed from the leading end surface side of the tool body (Figs. 2, 6), an angle (αt) between the cutting insert (2) in the first segment and the cutting insert (2) in the nth segment, being a last segment, arranged in the spiral groove (Figs. 1-8) is different from any of the angles β1, ... βm, where m is an integer of 2 or 
In the alternative, if Applicant disagrees that the reference includes the claimed relationship between respective spiral grooves and the angular spacing of the inserts with a respective groove, it must be recognized that the Long reference is concerned with arrangement of the individual sets of spiral grooves as well as the inserts about the rotational axis.  Thus, the prior art reference recognizes that the arrangement of the inserts about the rotational axis is a result-effective variable that impacts resonance.  At a time prior to filing it would have been obvious to a person having ordinary skill in the art to provide the cutting tool disclosed in Long with angles between the cutting insert in the first segment and the cutting insert in the last segment being different than each of the angles between the inserts in adjacent first segments in order to optimize vibration reduction.  see Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."); In re Aller, 220 F.2d 454, 456, (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
The Long reference does not explicitly disclose cutting inserts having a triangular shape or the spacing relationship between the cutting insert in the nth segment of one of the spiral 
Choi et al. (“Choi”) discloses a substantially triangular cutting insert (Figs. 7-21).  The cutting insert has a central axis (118) and a through hole (116) having a central axis coincident with the central axis (Fig. 6).  At a time prior to filing it would have been obvious to a person having ordinary skill in the art to modify the cutting tool disclosed in Long with substantially triangular cutting inserts (and complimentary seating arrangement to accommodate the triangular shaped inserts) as taught by Choi as a simple substitution of one known element for another to obtain the predictable result of performing a cutting operation with a triangular insert.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several rationales that may support a finding of obviousness, including simple substitution of one known element for another to obtain predictable results).
While Long does not explicitly disclose the spacing relationship between the last insert of one spiral segment and the first insert of the adjacent spiral segment, the reference does disclose that the inserts may be varied in their circumferential spacing . . . .”  (¶ 0005).
Hatta discloses as viewed from the leading end surface side of the tool body, a cutting insert in the nth 2Application No. 16/990,964segment of the one of the spiral grooves partially overlaps, and does not completely overlap, a cutting insert in a first segment of an adjacent spiral groove of the plurality of spiral grooves.  See (annotated Figs. 8 and 9 below).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to modify the cutting tool disclosed in Long with the spacing relationship between the nth insert in one segment and the first insert of the adjacent segment as suggested by Hatta in order to optimize vibration reduction based upon operational parameters.

    PNG
    media_image1.png
    564
    644
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    550
    577
    media_image2.png
    Greyscale

(Claim 2) There is no explicit disclosure that an absolute value of a difference between the angle between the cutting insert (2) in the first segment and the cutting insert (2) in the nth segment (i.e., insert in the last segment) and the angles, β1, ... βm, where m is an integer of 2 or higher, between the lines connecting the rotational axis (20) and the cutting inserts (2) in the first segments of the respective spiral grooves (Figs. 1-8) is smaller than angles, αl, ... αn-1 (where n-1 is equal to or greater than 2) between lines connecting the rotational axis (O) and adjacent (i.e., inserts next to one another; that is, an insert and the next closest insert) cutting inserts (2) in a respective spiral, as viewed from the leading end surface side of the tool body (Figs. 2, 6).  While there is no explicit disclosure of this relationship, the angular spacing relationship between the difference of the first two recited angles in the claim and the angles between adjacent inserts is a result-effective variable because the spacing of inserts as well as spacing among the respective spirals of inserts effect resonance of the cutting tool.  Therefore, at a time prior to filing it would have been obvious to a person having ordinary skill in the art to provide the cutting tool disclosed in Long with an angular spacing relationship as claimed in order to optimize vibration reduction.  see Smith, 88 U.S. at 118-19; In re Williams, 36 F.2d at 438; In re Aller, 220 F.2d 454 at 456.
(Claim 3) In a side view of the tool body (12), distances (L1, ...Ln (where n is an integer of 2 or higher)) from a leading end surface of the tool body (12) to the respective cutting inserts (2) in a direction of the rotational axis (20) are equal among the respective segments of all the spiral grooves (Figs. 1, 3-5, 7, 8; ¶ 0022).  In each of the spiral grooves, all angles (al, ...an-1 (n-1 
(Claim 4) As viewed from the leading end surface side of the tool body (20), regarding angles (al, ...an-1 (n-1 > 3)) between lines connecting the rotational axis (O) and the respective adjacent cutting inserts (2) arranged in at least one of the spiral grooves, an angle (αl) between the4 WCSR 36397598v1Atty Dkt T147 1860US.PCTcutting insert (2) in the first segment and the cutting insert (40) in a second segment is larger than angles between adjacent cutting inserts (40) in second and subsequent segments (Figs. 2, 6).
(Claim 5) In a side view of the tool body (12), distances (L1, ...Ln (where n is an integer of 2 or higher)) from a leading end surface of the tool body (12) to the respective cutting inserts (2) in a direction of the rotational axis (20) are equal among the respective segments of all the spiral grooves (Figs. 1, 3-5, 7, 8; ¶ 0022).  In each of the spiral grooves, all angles (al, ...an-1 (n-1 equal to or greater than 2)) between lines connecting the rotational axis (20) and adjacent cutting inserts (2) in the second and subsequent segments are equal, as viewed from the leading end surface side of the tool body (Figs. 2, 6).
(Claim 6) Long does not explicitly disclose an axial rake angle of the cutting inserts (2) in second and subsequent segments being larger with respect to a positive side than an axial rake angle of the cutting insert (2) in the first segment, in at least one of the spiral grooves.  Yet, Long does disclose differing axial rake angles (clm 3).  Axial rake angles are result-effective variables because they impact the forces on the cutting inserts and the life of the cutting edges of the cutting inserts.  Thus, at a time prior to filing it would have been obvious to a person having ordinary skill in the art to provide the cutting tool disclosed in Long with differing axial rake see Smith, 88 U.S. at 118-19; In re Williams, 36 F.2d at 438; In re Aller, 220 F.2d 454 at 456.
Reissue Applications
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722